Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-38 are examined on the merits.
Response to Arguments
Applicant’s arguments, with respect to the rejections of claims 1-38 under 35 USC 103 have been fully considered and are not persuasive.  
Applicant argues Coston does not vent air into the drainage tube. The claims recite “the one way valve is configured to vent air into the drainage tube”. Coston describes the one way valve as allowing for the passage of fluid within the system, specifically including fluid which includes gas such as air. Coston allows air to flow through the device from catheter 20 into the device 50 ([0044]). Further Applicant even admits at the beginning of page 9 in Applicant’s arguments that “Coston utilizes a positive pressure gas/air pressure supply to push air or gas through the system”. The claims do not recite any specific structure that allows for the valve to perform said venting and only limits the function of the valve which is taught by Coston since Coston allows the passage of fluid such as air. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues Coston utilizes a positive pressure to push gas or air through the system. However, Coston also discloses using the vacuum source pump ([0049], [0067]) which helps to remove fluid from the conduit. The vacuum source would apply negative pressure to the system. Coston envisions using a vacuum pump to remove fluid from the conduit. Therefore, Applicant’s arguments are not persuasive and claims 1-38 stand rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-21, and 23-37 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett (US 2013/0030262) in view of Coston (PCT/US11/45956 for convenience references will refer to US 2013/0218106) 
Regarding claim 1, Burnett discloses a catheter (10, figure 6A, [0082]) having a length and an expandable retention member (36, figure 6A, [0087]) located near the distal end of the catheter, the catheter defining a drainage lumen (23, figure 6B, [0087]) at least partially through the catheter such that the distal end of the lumen terminates at a drainage opening (41, figure 5B, [0083]) near the distal end of the catheter (figure 5B), a drainage tube (63, figure 3, [0073]) and receptacle (61, figure 3, [0074]) which includes a fluid volume measuring system (80, figure 3, [0077]) and configured to fluidically coupled to the drainage lumen such that the tube is 
Burnett does not disclose a venting mechanism having a one way valve which is in communication with the drainage tub and which is configured to vent airlocks relative to the drainage tube and a negative pressure is exerted on fluid in the drainage tube.
Coston discloses a catheter with a suction source relatively pertinent to the problem posed by Applicant of draining fluid from the catheter. Coston teaches a venting mechanism (20 connected to 30 and 65 can be a one way valve, [0048] channel 72 connects conduit 60 a gas or air source 71, pressure vacuum of pump) having a one way valve (65, figure 1, [0048], [0049]) located near a start of the drainage tube (figure 1, the venting mechanism and valves are located near the start of the drainage tube, near the start is interpreted as “in proximity to the start) which is in communication with the drainage tube ([0048]) such that the one way valve is configured to vent air into the drainage tube ([0048-0049]) and which is configured to vent airlocks relative to the drainage tube ([0049]). The pump (70, figures 1-2) exerts a negative pressure exerted on the fluid in the drainage tube ([0049]).
Coston provides a venting mechanism to prevent airlocks ([0048-0049]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Burnett with the venting of Coston in order to prevent airlocks in the catheter.
Regarding claim 2, Burnett further discloses the catheter is a Foley catheter ([0082]).
	Regarding claim 3, Burnett further discloses an adapter (figure 6B, entire figure is adapter) is configured for attachment to a proximal end of the catheter and a port (catheter opening before the catheter branches in figure 6B) is fluidically coupled to the adapter ([0087]).

	Regarding claim 6, Burnett further discloses the catheter is a Foley catheter ([0082]). Foley catheters are configured to be inserted into the urethra with a portion of the catheter remaining outside of the body (figure 6A).
Regarding claim 8, Burnett further discloses a pressure sensor (pressure sensor i/o, figure 6B) attached to a pressure line (25).
Regarding claim 9, Burnett further disclose a mechanical or fiber optic pressure sensor ([0083]).
Regarding claim 10, Burnett discloses a pressure sensing balloon (38, [0084], figure 5A).
Regarding claim 11, Burnett discloses a pressure sensing balloon (38, [0084], figure 5A). The data is then used to capture and calculate the respiratory rate, cardiac rate through forces surrounding the balloon sensor.
Regarding claim 12 and 13, Burnett further discloses wherein the pressure profile has sufficient resolution such that, when sampled by a transducer at a frequency of at least about 1 Hz, it can be processed to yield a relative pulmonary tidal volume profile ([0009]) and wherein the pressure profile has sufficient resolution such that, when sampled by a transducer at a frequency of at least about 5 Hz, it can be processed to yield physiologic pressure profiles selected from a group consisting of cardiac output, relative cardiac output, and absolute cardiac stroke volume ([0009]).
Regarding claim 14-15, Burnett discloses an analyte sensor used to detect pH ([0015]).
Regarding claim 16, Burnett discloses an electrical activity sensor ([0016]).
Regarding claim 17, Burnett discloses a light source and sensor ([0017]) to measure light emitted from the light source.
Regarding claim 18, Burnett discloses positioning a catheter (10, figure 6A, [0082]) having a length and an expandable retention member (36, figure 6A, [0087]) located near the 
Burnett does not disclose a venting mechanism having a one way valve which is in communication with the drainage tub and which is configured to vent airlocks relative to the drainage tube and a negative pressure is exerted on fluid in the drainage tube.
Coston discloses a catheter with a suction source relatively pertinent to the problem posed by Applicant of draining fluid from the catheter. Coston teaches a venting mechanism (20 connected to 30 and 65 can be a one way valve, [0048] channel 72 connects conduit 60 a gas or air source 71, pressure vacuum of pump) having a one way valve (65, figure 1, [0048], [0049]) located near a start of the drainage tube (figure 1, the venting mechanism and valves are located near the start of the drainage tube, near the start is interpreted as “in proximity to the start) which is in communication with the drainage tube ([0048]) such that the one way valve is configured to vent air into the drainage tube ([0048-0049]) and which is configured to vent airlocks relative to the drainage tube ([0049]). The pump (70, figures 1-2) exerts a negative pressure exerted on the fluid in the drainage tube ([0049]).
Coston provides a venting mechanism to prevent airlocks ([0048-0049]). It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Burnett with the venting of Coston in order to prevent airlocks in the catheter.

	Regarding claim 20 and 21, Burnett further discloses an adapter (figure 6B, entire figure is adapter) is configured for attachment to a proximal end of the catheter and a port (catheter opening before the catheter branches in figure 6B) is fluidically coupled to the adapter ([0087]).
Regarding claim 23, Burnett further discloses detecting a change in pressure comprises sensing the fluid pressure via a pressure sensor (pressure sensor i/o, figure 6B) attached to a pressure line (25).
Regarding claim 24, Burnett discloses a pressure sensing balloon (38, [0084], figure 5A).
Regarding claim 25, Burnett discloses a pressure sensing balloon (38, [0084], figure 5A). The data is then used to capture and calculate the respiratory rate, cardiac rate through forces surrounding the balloon sensor ([0084].
Regarding claim 26-27, Burnett further discloses wherein the pressure profile has sufficient resolution such that, when sampled by a transducer at a frequency of at least about 1 Hz, it can be processed to yield a relative pulmonary tidal volume profile ([0009]) and wherein the pressure profile has sufficient resolution such that, when sampled by a transducer at a frequency of at least about 5 Hz, it can be processed to yield physiologic pressure profiles selected from a group consisting of cardiac output, relative cardiac output, and absolute cardiac stroke volume ([0009]).
Regarding claim 28-29, Burnett discloses an analyte sensor used to detect pH ([0015]).
Regarding claims 30-31, Burnett and Coston do not disclose the inner diameter of the drainage tube is less than or equal to about .25 inches (claim 30) and more specifically 0.125 inches (claim 31).
However, it would have been obvious to one having ordinary skill in the art at the effective filling date to select an optimal sized diameter for the purpose of having desired draining rate. The diameter of the drainage tube is a result effective parameter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the   Burnette discloses the catheter is a Foley catheter ([0082]) that drains fluid from the body meaning the diameter can be optimize for the purpose of draining fluid at a desired flow rate; therefore, the diameter of the tube has a direct effect in the procedure to drain fluid, thus being a result effective variable. 
Regarding claim 32-33, Burnett discloses a controller in communication with the system ([0031]) with having a memory ([0030] to store data) that can detect intra-abdominal pressure from the data from the sensor ([0106]).
Regarding claim 34, Burnett further discloses the analyte sensor is used to detect bacteria ([0038]).
Regarding claim 35, Burnett discloses a controller in communication with the system ([0031]) that can detect intra-abdominal pressure from the data from the sensor ([0106]).
Regarding claim 36, Burnett discloses a light source and sensor ([0017]) to measure light emitted from the light source.
Regarding claim 37, Burnett further discloses the analyte sensor is used to detect bacteria ([0038]).
Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view of Coston further in view of Goedje (US 2012/0041334).
Regarding claims 7 and 22, Burnett and Coston do not disclose periodically stopping fluid flow through the drainage lumen.
Goedje discloses a urinary catheter in the same field of endeavor as the Applicant. Goedje further teaches the proximal end of the drainage lumen attached to the drainage tube is configured to be periodically obstructed (figure 3c, showing obstruction of the flow through 22b, [0026]).
Goedje includes a valve in order to sample urine out of the system ([0026]). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date of .
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Burnett in view Coston further in view of Woodruff (US 8192368).
Regarding claim 38, Burnett and Coston do not teach a retention balloon positioned along the catheter and in proximity to the pressure sensing mechanism. “In proximity” is interpreted as near.
Woodruff discloses a pressure sensing catheter in the same field of endeavor as the Applicant. Woodruff teaches a second balloon (1140, figure 11, col 10, lines 61-65) positioned along the catheter and in proximity to the pressure sensing mechanisms (figure 11, balloon near the electronics).
Woodruff utilizes multiple balloons to sense pressure at different locations (col 3, lines 10-22). It would have been obvious to a person of ordinary skill in the art at the time of the effective filling date of the invention to modify Burnett and Coston with the balloons of Woodruff in order to sense pressure at multiple locations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/            Examiner, Art Unit 3781